DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 09/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 41, examiner raises new grounds of rejection in view of US20030140917. 
Regarding claim 48, examiner raises new grounds of rejection in view of Nam’s air guides 585 whereas applicant’s arguments pertain to guides 570 and 580.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 43, 45, 47, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummel US20030140917 in view of McFadden US20080105249.
Regarding claim 41, Rummel US20030140917 discloses a cooking device comprising: 
a frame configured to accommodate food (Fig. 1, oven 10); 
a partitioning plate configured to divide an inner space of the frame into a cooking chamber and an air flow chamber in the frame (Fig. 1 and 3, baffle 30 and bottom wall 16 separate cooking chamber 12 from the airflow chamber seen in Fig. 3); 
a burner disposed in the air flow chamber (burner 38, Fig. 3); and 
a fan disposed in the air flow chamber (fan 100, Fig. 2), 
wherein the partitioning plate comprises: 
a front plate (28, Fig. 3 and Fig. 2); 
an extension part configured to extend from the front plate toward a rear wall of the frame (sidewalls 32, Fig. 1 and Fig. 2); 
an air inlet configured to introduce air in the cooking chamber into the air flow chamber and provided in the front plate (inlet 72, Fig. 1 and Fig. 2); 
first and second air outlets configured to discharge air heated by the burner disposed in the air flow chamber to the cooking chamber and provided in the front plate, and spaced apart from each other in a horizontal direction (at least two of outlets 76); 
wherein the extension part comprises a first lateral wall and a second lateral wall facing the second lateral wall (sidewalls 32, Fig. 1 and Fig. 2). 

Rummel does not expressly disclose:

a second flow guide coupled to the rear surface of the front plate to guide a flow of air to be discharged through the second air outlet and spaced apart from the first flow guide, 
wherein each of the first and second flow guides comprises: 
a fastening part to be coupled to the front plate; and 
a guide part which extends from the fastening part and is obliquely disposed with respect to each of the front plate and the extension part, 
wherein the first flow guide is disposed closer to the first lateral wall than to the second flow guide, and the second flow guide is disposed closer to the second lateral wall than to the first flow guide, wherein the guide part of the first flow guide extends toward the first lateral wall, and the guide part of the second flow guide extends toward the second lateral wall.

McFadden US20080105249 A1 teaches a forced convection oven (abstract) wherein provided with a plurality of air outlets (Fig. 1, 100a) in a discharge plate (123a) having flow guides comprising a guide part (124a) and a fastening part attached to a rear surface of the discharge plate (pivotal attachment seen in Fig. 1, ¶17) wherein the fastening parts are attached at a surface of the discharge plate between air outlets (Fig. 1, more clearly seen in Fig. 3, 124a is attached by a pivot between two of outlets 100a).  McFadden teaches that such an outlet and deflecting means configuration allows for controlling the direction of flow through the oven thereby accommodating needs of different cooking operations (¶17).  For example, operations such as broiling would desire little to no heat applied to the bottom of the food.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have flow guides having a guide part (124a) and a 
Regarding the orientation of the flow guides, McFadden teaches that such an outlet and deflecting means configuration allows for controlling the direction of flow through the oven thereby accommodating needs of different cooking operations (¶17).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
Regarding the relative position of the flow guides, the corresponding locations of the outlets of Rummel are closer to respective sidewalls.  Placing guides between the outlets as taught by McFadden would necessarily result in the flow guide’s proximity to the side wall being similar to the outlet’s proximity.  
Regarding claim 43, the previously combined references teach the cooking device of claim 41, wherein each fastening part of the first and second flow guides coupled a surface of the front plate between the first and second air outlets (McFadden, seen in Fig. 3, guides 124a are between the outlets).
Regarding claim 45, the previously combined references teach the cooking device of claim 41, wherein an end of the guide part of the first flow guide is spaced apart from the first lateral wall and the air in the air flow chamber flows a space between the end of the guide part of the first flow guide and the first lateral wall and then being discharged through the first air outlet, and an end of the guide part of the second flow guide is spaced apart from the second lateral wall and the air in the air flow chamber flows a space between the end of the guide part of the second flow guide and the second lateral wall and then being discharged through the second air outlet (McFadden, seen in Fig. 2. Guides 124a are spaced apart from the side walls, air would necessarily flow in the space between)
Regarding claim 47, the previously combined references teach the cooking device of claim 43, wherein each of the first and second air outlets comprises a plurality of openings spaced apart from each other in a vertical direction (Rummel, Fig. 2, outlets 76).
Regarding claim 54, the previously combined references teach the cooking device of claim 41, further comprising a burner cover disposed in the air flow chamber to receive the burner and having an opening through which air passes, wherein the first and second flow guides are configured to guide the flow of air that has passed the opening of the burner cover (Rummel, Fig. 2 and Fig. 3 combustion box 36).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummel US20030140917 in view of McFadden US20080105249 in view of Yencha US4867132.
Regarding claim 46, Rummel does not expressly disclose the cooking device of claim 41, wherein the first lateral wall comprises a first lateral air outlet and the second lateral wall includes a second lateral air outlet.
Yencha US4867132 teaches a convection oven having a partition plate and an extension part comprising lateral walls (structure 50, side walls 60 and 62, Fig. 5, inter alia) wherein the lateral walls include air outlets (Fig. 5, perforations 66). Yencha teaches that configuring air outlets provides the benefit of evenly diffusing air (Col. 6, Ln. 31-35).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have outlets in the lateral walls, as taught by Yencha, since doing so amounts to a known technique in the art for improving convection ovens with the known predictable result of evenly diffusing air.   

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam US20090045184 in view of Johnson US20130291854 and in further view of McFadden US20080105249
Regarding claim 48, Nam US20090045184A1 teaches a cooking device comprising: 
a frame configured to accommodate food (Fig. 11); 
a partitioning plate configured to divide an inner space of the frame into a cooking chamber and an air flow chamber in the frame (Fig. 11, 500); 
a heater disposed in the air flow chamber (Fig. 12, convection heater 300); and 
a fan disposed in the air flow chamber (Fig. 12, fan 400), 
wherein the partitioning plate comprises: 
a front plate (seen in Fig. 11 and Fig. 12, front facing plate of 500); 
an extension part configured to extend from the front plate toward a rear wall of the frame (seen in Fig. 11 and Fig. 12, at least one side wall of 500); 
an air inlet configured to introduce air in the cooking chamber into the air flow chamber and provided in the front plate (Fig. 11 and 12, inlet 510); 
first and second air outlets configured to discharge air heated by the burner disposed in the air flow chamber to the cooking chamber and provided in the front plate, and spaced apart from each other in a horizontal direction (Fig. 11 and 12, outlets 520); 
a first flow guide coupled to the extension part and to guide a flow of air to be discharged through the first air outlet (Fig. 12, each of outlets 520 include guides 585); and 
a second flow guide coupled to the extension part to guide a flow of air to be discharged through the second front air outlet and spaced apart from the first flow guide (Fig. 12, each of outlets 520 include guides 585);
wherein each of the first and second flow guides comprises: 


Nam does not expressly disclose 
Wherein the heater is a burner, and 
a fastening part to be coupled to the extension part; and the guide part extends from the fastening part.
Johnson US20130291854 teaches that in the field of convections ovens (abstract) that it is known to use an electric heater or a gas burner as a heat source (¶23).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Nam with a gas burner since doing amounts to a simple substitution of known heat sources in the field of convection ovens with the known predictable results of providing heat for the oven.  
McFadden US20080105249 teaches a forced convection oven (abstract) wherein provided with a plurality of air outlets (Fig. 1, 100a) in a discharge plate (123a) having flow guides comprising a guide part (124a) and a fastening part attached to a rear surface of the discharge plate (pivotal attachment seen in Fig. 1, ¶17) wherein the fastening parts are attached at a surface of the discharge plate between first and second air outlets (Fig. 1, more clearly seen in Fig. 3, 124a is attached by a pivot between two of outlets 100a).  McFadden teaches that such an outlet and deflecting means configuration allows for controlling the direction of flow through the oven thereby accommodating needs of different cooking operations (¶17).  For example, operations such as broiling would desire little to no heat applied to the bottom of the food.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Nam with a pivotal attachment or fastening part, as taught by McFadden, since 
	 
Regarding claim 50, the previously combined reference teach the cooking device of claim 48, wherein the extension part comprises a first lateral wall and a second lateral wall facing the second lateral wall (Nam, Fig. 11 and 12, 500 has left and right side walls), and 
	wherein the first flow guide is disposed closed to the first lateral wall than to the second flow guide and the second flow guide is disposed closer to the second lateral wall than to the first flow guide (Nam, Fig. 12 respective guides 585 extend are coupled to respective opposite side walls), and
wherein the fastening part of the first flow guide is coupled to the first lateral wall and the fastening part of the second flow guide is coupled to the second lateral wall (Nam, Fig. 12, respective guides 585 extend are coupled to respective opposite side walls).
Regarding claim 51, the previously combined reference teach the cooking device of claim 50, wherein the guide part of the first flow guide extends toward the first air outlet and the guide part of the second flow guide extends toward the second air outlet (Nam, Fig. 12, respective guides 585 extend toward respective outlets).
Regarding claim 52, the previously combined reference teach the cooking device of claim 50, wherein the first lateral wall comprises a first lateral air outlet and the second lateral wall includes a second lateral air outlet (Nam, Fig. 12 each side wall has an plurality of outlets 520).

Claims 53 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam US20090045184A1 in view of Johnson US20130291854 and in further view of McFadden US20080105249 and in further view of Yencha US4867132
Regarding claim 53, the previously combined references do not expressly teach the cooking device of claim 48, wherein each of the first and second outlets comprises a plurality of openings spaced apart from each other in a vertical direction.
Yencha US4867132 teaches a convection oven having a partition plate and an extension part comprising lateral walls (structure 50, side walls 60 and 62, Fig. 5, inter alia) wherein outlets comprise a plurality of openings spaced apart from each other in a vertical direction (Fig. 5, perforations 66). Yencha teaches that configuring air outlets as perforations provides the benefit of evenly diffusing air (Col. 6, Ln. 31-35).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device such that each of the first and second outlets comprises a plurality of openings spaced apart from each other in a vertical direction, as taught by Yencha, since doing so amounts to a known technique in the art for improving convection ovens with the known predictable result of evenly diffusing air.   
Regarding claim 55, the previously combined references do not expressly teach the cooking device of claim 48, further comprising a burner cover disposed in the air flow chamber to receive the burner and having an opening through which air passes, wherein the first and second flow guides are configured to guide the flow of air that has passed the opening of the burner cover.
Yencha US4867132 teaches a convection oven having a partition plate and an extension part comprising lateral walls (structure 50, side walls 60 and 62, Fig. 5, inter alia) having and air flow chamber (Fig. 2) further comprising a burner cover disposed in the air flow chamber to receive the burner  (Fig. 2, base portion 54 comprising walls 84 and  118 cover the burner 114) and having an opening through which air passes (Fig. 2, 154), wherein air that has passed the opening of the burner cover passes through the openings in the partition plate (Fig. 2).  Yencha teaches that such a configuration aids in mixing and distributing the combustion products throughout the cooking chamber (Col. 6 Ln. 4-14).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762